Per Curiam :
The defendant’s motion for a new trial was allowed and additional evidence has been adduced. The findings of fact have been amended in important particulars.
The action is upon an alleged express contract. The facts show the circumstances under which this contract was made, and, at most, it can be said to be a shop license covering the use of the particular device in torpedoes covered by Davison’s patents or applications. Other patents in use *515and the state of the art convince ns that other patentees than Davison, and the Government as well, were experimenting with torpedoes having steam generators at and before the time of the shop license contract. Not only were experiments being made bnt the Sodeau and other patents in evidence disclose a steam generator. The question resolves itself into whether the Government used the plaintiff’s device or something covered by one of the claims in its patents. We are of the opinion it did not. And if there be any doubt' on this issue the court is of opinion that the shop license should not be so liberally construed as to prevent the Government showing the exact nature of the device it used and its difference from that covered by the plaintiff’s claims.
The petition will be dismissed, and it is so ordered.